Name: Commission Implementing Decision (EU) 2018/954 of 4 July 2018 laying down certain protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (notified under document C(2018) 4374) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  animal product;  marketing;  means of agricultural production;  agricultural activity;  agricultural policy;  regions of EU Member States;  international trade
 Date Published: 2018-07-05

 5.7.2018 EN Official Journal of the European Union L 168/7 COMMISSION IMPLEMENTING DECISION (EU) 2018/954 of 4 July 2018 laying down certain protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (notified under document C(2018) 4374) (Only the Bulgarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Peste des petits ruminants (PPR) is a severe viral disease of small ruminants, namely sheep and goats, which is transmitted primarily via direct contact. Morbidity and mortality due to PPR can be very high, especially in areas where PPR occurs for the first time, and it can have a serious economic impact on the agricultural sector. PPR is not transmissible to humans. PPR is endemic in many countries of Africa, the Middle East and Asia, and it is of great concern for animal health and welfare. (2) Council Directive 92/119/EEC (3) lays down general measures to be taken for the control of certain animal diseases, including PPR. These include control measures to be taken in the event of the suspicion and the confirmation of PPR in a holding. These control measures also include the establishment of protection and surveillance zones around outbreaks and other additional measures to control the spread of that disease. (3) On 23 June 2018, Bulgaria notified the Commission and the other Member States of one outbreak of a PPR, in three small ruminant holdings, where animals from those holdings graze together in the municipality of Bolyarovo, in the region of Yambol in Bulgaria. (4) Bulgaria has taken the control measures provided for in Directive 92/119/EEC, and in particular the stamping out of infected herds, and the establishment of protection and surveillance zones around the outbreaks as provided for in that Directive. Surveillance has also been intensified in the municipalities neighbouring the affected zones, as well as in the municipalities located along the border of the Union with third countries not free of PPR. (5) In addition to the control measures provided for in Directive 92/119/EEC, it is necessary to take additional protective measures to prevent the spread of PPR. Accordingly, in order to prevent the spread of PPR to other areas of Bulgaria, and to other Member States and to third countries, particularly through trade in small ruminants and their germinal products, the dispatch of consignments of small ruminants and the placing on the market of certain products derived from small ruminants, should be controlled. (6) Commission Implementing Decision (EU) 2018/911 (4) was adopted in order to prevent its spread of PPR to other parts of Bulgaria, and to other Member States and to third countries. That act provides for interim protective measures and, in particular, it prohibits the dispatch of consignments of small ruminants and the placing on the market of certain products derived from small ruminants from the region of Yambol in Bulgaria. (7) Since the last date of adoption of Implementing Decision (EU) 2018/911, Bulgaria has notified the Commission of a new outbreak of PPR in a small ruminant holding in region of Burgas of that Member State. (8) Bulgaria has also notified the Commission that it has taken the necessary measures required in accordance with Directive 92/119/EEC following that recent outbreak, including the establishment of protection and surveillance zones around the infected holding in that Member State. (9) The protective measures provided for in this Decision should take into account of the up-to-date epidemiological situation in Bulgaria and replace the interim protective measures laid down in Implementing Decision (EU) 2018/911. That Decision should therefore be repealed. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down certain protective measures to prevent the spread of peste des petits ruminants in the Union. It applies to small ruminants, and to the semen, ova and embryos of those animals, as well as certain commodities of those animals. Article 2 For the purposes of this Decision, the following definitions shall apply: (a) small ruminants: means any animal of the ovine or caprine species; (b) animal by-products: means animal by-products as defined in point (1) of Article 3 of Regulation (EC) No 1069/2009 of the European Parliament and of the Council (5); (c) derived products: means derived products as defined in point (2) of Article 3 of Regulation (EC) No 1069/2009. In addition, the definitions set out in Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (6) shall apply. Article 3 Bulgaria shall prohibit the dispatch of the following commodities from the areas listed in the Annex to other parts of Bulgaria, and to other Member States and to third countries: (a) small ruminants; (b) semen, ova and embryos of small ruminants. Article 4 1. Bulgaria shall prohibit the placing on the market of the following commodities outside the areas listed in the Annex, where such commodities are produced from small ruminants coming from the areas listed in the Annex: (a) fresh meat; (b) minced meat and meat preparations produced from the meat referred to in point (a); (c) meat products and treated stomachs, bladders and intestines for human consumption produced from the meat referred to in point (a), other than those which have undergone a treatment to eliminate certain animal health risks in accordance with Annex III to Council Directive 2002/99/EC (7); (d) raw milk and dairy products, other than those that have undergone a treatment in hermetically sealed containers with an F0 value of 3,00 or more, as described in Annex III to Directive 2002/99/EC; (e) products containing the commodities referred to in points (a) to (d); (f) animal by-products. 2. By way of derogation from the prohibition laid down in paragraph 1(f) of this Article, the competent authority may authorise the dispatch of animal by-products under official supervision destined for processing into derived products or disposal in a plant approved by it for that purpose within the territory of Bulgaria in accordance with the rules laid down in Article 4(4) of Regulation (EC) No 1069/2009. Article 5 Implementing Decision (EU) 2018/911 is repealed. Article 6 This Decision shall apply until 28 December 2018. Article 7 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 4 July 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69). (4) Commission Implementing Decision (EU) 2018/911 of 25 June 2018 laying down interim protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (OJ L 161, 26.6.2018, p. 67). (5) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (6) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (7) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). ANNEX The following municipalities in Bulgaria:  the municipalities of Bolyarovo and Elhovo in the region of Yambol,  the municipalities of Sredets, Sozopol, Primorsko, Malko Tarnovo and Tsarevo in the region of Burgas.